Citation Nr: 1819482	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from May 1976 to June 1976, and in the United States Navy from August 1977 to September 1981.  The record shows that he also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Navy Reserve from January 1984 to October 1990.  During this period, the Veteran was on ACDUTRA from September 24, 1984 to October 5, 1984; January 28, 1985 to February 11, 1985; May 10, 1986 to May 24, 1986; May 25, 1986 to August 31, 1986; July 12, 1987 to July 25, 1987; December 5, 1987 to December 19, 1987; July 12, 1987 to July 25, 1987; July 8, 1989 to January 21, 1989; and March 31, 1990 to May 24, 1990.  The Veteran then had service in the South Carolina Army National Guard from October 1990 until at least June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was previously represented by the Disabled American Veterans.  In July 2015, he changed his representative to attorney Beatrice E. Whitten.  In August 2017, Beatrice E. Whitten submitted a letter stating that she no longer represented the Veteran.  That same month, the Veteran appointed the American Legion as his representative.

The Board notes that after the January 2014 statement of the case, the Veteran's representative submitted a February 7, 2014 VA Form 9 stating that there was no hearing request.  On February 14, 2014, VA received another VA Form 9 from the Veteran dated on February 3, 2014 stating that he was requesting a Board hearing.  However, the Veteran's representative later stated in an April 2014 Appeal Pre-Certification Review that there was no hearing request.  In addition, the Veteran responded to the September 2015 supplemental statement of the case by submitting an additional VA Form 9 in October 2015 stating that he did not want a Board hearing.  The record does not reflect that he made any other hearing requests after the October 2015 VA Form 9.  Consequently, the Board finds that there are no outstanding Board hearing requests.

The record shows that the January 2014 statement of the case separately denied the Veteran's service connection claims for depression and PTSD.  However, under the guidelines of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issues have been merged to encompass any psychiatric disability, however diagnosed, as characterized on the title page.

The Board also notes that the Veteran's service connection claim for a low back disorder was initially denied in an April 2002 rating decision.  The Veteran submitted a timely notice of disagreement in May 2002, and a statement of the case was issued in August 2002.  After the Veteran perfected his appeal with a VA Form 9 in August 2002, the Board remanded the case Agency of Original Jurisdiction (AOJ) in a March 2004 decision and later denied the issue in an April 2007 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board then denied the appeal in a November 2008 decision.

The Veteran submitted a request his reopen his previously denied service connection claim for a low back disorder in February 2011.  The Board notes that at the time of the November 2008 Board decision, the Veteran had asserted that he injured his low back in 1978 during his second period of active duty service in the Navy.  See October 2002 Decision Review Officer (DRO) Hearing Transcript, page 6.  The record reflects that the National Personnel Records Research Center (NPRC) initially mailed the RO the Veteran's service treatment records (STRs) and separation documents in December 2001.  See December 2001 NPRC Response. After the RO sent another request for these documents in February 2002, the NPRC sent them again in March 2002, and they were received in April 2002.  See March 2002 NPRC Response; STRs marked as received on April 3, 2002.  This set of documents is limited to STRs dated in 1976.  See also April 2002 rating decision; August 2002 Statement of the Case; November 2002 Supplement Statement of the Case.  

When the RO later sent the NPRC a May 2004 request for STRs and personnel records for the period from September 1977 to September 1981, the NPRC responded in June 2004 that no STRs were on file at Code 13; all STRs had previously been forwarded to the RO in December 2001.  The RO sent another request for STRs from this period in September 2006, noting that the claims file only contained STRs from the Veteran's 1976 period of active duty and his period of Reserve service from January 1984 to May 1990.  The NPRC responded in October 2006 that all STRs located at Code 13 were being mailed.  A December 2006 supplemental statement of the case later noted that the evidence of record included additional STRs for the period from 1977 to 1981 that were received in October 2006.  However, the record does not indicate that records from this period were actually included in the October 2006 mailing.  Notably, the November 2008 Board decision stated that numerous efforts had been made to obtain the Veteran's STRs from 1977 to 1981 without success.  

Since the November 2008 Board Decision, additional military personnel records were received in November 2011.  These records include a July 1977 enlistment examination and Report of Medical History for the period of service when the Veteran previously reported sustaining a low back injury.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the November 2008 decision, the Veteran's service connection claim for a low back disorder will be reviewed on a de novo basis.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and as secondary to service-connected degenerative disc disease of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran's low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is related to active service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, have been met.  38 U.S.C. §§ 1101, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).    Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

As discussed above, the Veteran contends that he injured his back pulling on ropes while on active duty in 1978.  See October 2002 DRO Hearing Transcript, page 6.  He stated that a doctor at that time told him it was a pinched nerve.  He also testified that he was given light duty and treated with Motrin, Tylenol, and time in a whirlpool.  The Veteran's ship at that time was the USS Canopus AS-34.  See Veteran's Letter to Congressman received in April 2003.  The Veteran's DD 214 from his period of active duty service in the Navy shows that this ship was noted as his last duty assignment.

A review of the available STRs shows that no spinal abnormalities were documented in the May 1976 enlistment examination prior to the Veteran's initial period of active duty in the Army.  The Veteran also denied having a history of recurrent back pain in the associated Report of Medical History.  The record does not show any complaints or treatment of related to the back during this period.  Prior the Veteran's second period of active duty in the Navy, the July 1977 enlistment examination reported that the spine was still normal upon clinical evaluation.  The Veteran also continued to deny having recurrent back pain in the July 1977 Report of Medical History.  

A subsequent January 1984 enlistment examination for the Veteran's Navy Reserve service stated that no abnormalities were present in the spine.  The Veteran's spine continued to be marked as normal in service examinations dated in September 1984, November 1986, October 1987, and October 1989.  In addition, no reports of back pain were noted in Reports of Medical History dated in January 1984, September 1984, January 1986, October 1987, and October 1989.

Interspersed with these service examinations and reports, a January 13, 1985 STR noted that the Veteran was found physically qualified for ACDUTRA based on a review of his health record.  In addition, the Veteran certified that he had not been hospitalized or taken chronic medication since his last physical examination in September 1984.  On April 14, 1985, the Veteran also certified that there had been no change in his physical condition during the 13 days of training he completed.  He was found physically qualified for a release from ACDUTRA.  Similar certifications from the Veteran accompanied by findings of qualifications upon entrance and and release from ACDUTRA were noted in April 1986, July 1987, November 1987, December 1988, and May 1990.

Following the Veteran's discharge from the Navy Reserve in October 1990, the Veteran's personnel records reflect that he immediately reenlisted in the Army National Guard.  An August 1998 Applicant Prescreening Form for the Army National Guard shows that the Veteran denied ever having back trouble.  In his October 1990 enlistment examination, the spine was noted to be normal.  The Veteran also maintained his previous denials of recurrent back pain in the October 1990 Report of Medical History.  These findings and reports were unchanged in a service examination and Report of Medical History from August 1995.
 
In August 1996, a VA medical certificate noted that the Veteran had severe back pain that made it difficult to walk or move, even while sitting.  The pain began that morning.  The diagnostic impression was mechanical lumbar spine strain.  An August 1996 x-ray report for the lumbar spine showed disc space narrowing with bilateral pars defects at L5 and grade 1 spondylolisthesis.  There was also spina bifida occulta at S1.  In September 1996, a VA treatment record noted that the Veteran's back pain began one month ago.  The record stated that rather than being associated with an injury, it was related to an increase of stress to the back at work with lifting and bending.  The assessment was acute low back pain, improved with nonsteroidal antiinflammatory drugs.  In an October 1996 STR questionnaire, the Veteran denied having any medical or dental problems.

In March 1998, a VA treatment record noted that the Veteran complained of having right-sided back pain at the sacroiliac joint for two years.  The assessment was chronic intermittent low back pain/degenerative joint disease.   L.L., a geriatric nurse practitioner, later wrote in an April 1998 statement that the Veteran was being followed a primary care clinic for chronic low back pain as a result of lumbar spondylolisthesis.  He would not be able to participate in activities involving bending, stooping, twisting, lifting above 10 pounds, or high impact exercise.
The Veteran was subsequently given an April 1998 physical profile for low back pain that had a temporary expiration date in June 1998.  By June 1998, the Veteran denied having any medical problems in an Annual Medical Certificate, and he was noted to be fully fit.

However, a subsequent January 2000 VA treatment record noted the Veteran's report that he injured his low back while on active duty, and his back had been bothering him since that time.  The Veteran's pain was described as intermittent.  The assessment was chronic low back pain.  In a February 2006 private treatment record, the Veteran reported a 30 year history of back pain that began while on active duty in the military.  The record indicated that he intermittently complained of low back pain during that period.  The impression was herniated lumbar disc at L4-5.  Similarly, a May 2006 record from Lowcountry Orthopaedics and Sports Medicine noted the Veteran's report his low back pain began in 1978 when he was pulling lines on a boat in the Navy.  The assessment was L4-5 degenerative disc disease and right leg radiculopathy.  In October 2006, a VA treatment record noted an assessment of mild lumbar spondylosis.  A medical history consistent with the previous descriptions of the 1978 injury was also noted in a March 2011 record from Palmetto Primary Care Physicians.  In December 2011, a VA treatment record documented the Veteran's reported history that the heavy work he performed on the ship lifting heavy boxes and pulling ropes caused him problems with his back.

In a November 2014 VA treatment record, a medical doctor noted an assessment of lumbago.  The doctor stated that an x-ray or MRI was needed regarding this assessment.  A lumbar spine x-ray was performed that same day, and the impression stated that there was limited evidence of degenerative disc disease at L2-4 and L4-5.  A pars interarticularis defect at L5 could not be excluded, and there was no significant anterolisthesis associated with the lumbar spine at that time.

During a primary care follow up visit at VA in November 2014, the same doctor noted that the Veteran was still having chronic back pain.  The doctor noted that the Veteran was having difficulty trying to obtain his medical records from the 1970's as they had been mailed from the NPRC to the RO and were reported to be missing.  The Veteran was able to produce medical records from VA dating back as far as August 1996 when he was seen for severe back pain with abnormal x-rays.  The doctor also noted that there had been repeated visits in 1998 as well as a physical profile from the Veteran's Reserve unit until 1999.  Consequently, the doctor concluded that the Veteran's chronic back pain was at least as likely as not related to his service time, including his Reserve service.

The Board notes that at the time of this opinion, the RO had issued a Formal Finding on the Unavailability of Original STRs in April 2012.  Although additional copies of these STRs were received in October 2014, the only STRs from the period of active duty beginning in August 1977 are the July 1977 enlistment examination and Report of Medical History discussed above.  The record does not contain records of treatment or a separation examination from this period.

The Board finds that the VA doctor's opinion provides significant probative value.  The doctor indicated that he was aware of the Veteran's contention that his back complaints dated back to the 1970's when he was in active duty service.  The opinion also accounts for the fact that the Veteran had subsequent periods of ACDUTRA in the Navy Reserve.  Although the doctor identified the Veteran's periods of service in the Army National Guard as Reserve service, this error does not change the opinion's ultimate conclusion.  It is clear from the doctor's characterization of the Veteran's back complaints as chronic back pain and his discussion of the missing STRs from the 1970's that the opinion was in support of the Veteran's reported history of back pain that began in 1978.  The Veteran has consistently reported this version of events to his different medical providers since at least January 2000, prior to the date he filed his initial claim for service connection in March 2001.  

The Board acknowledges the records from 1996 and 1998 suggesting that the Veteran's back pain began in 1996, as well as the fact that the Veteran denied having recurrent back pain in questionnaires regarding his medical history during service.  However, the Board finds that these discrepancies are explained by the repeated indications from the records that Veteran experienced back pain on an intermittent basis since the 1978 injury occurred.  In addition, the Board finds that the consistency in the Veteran's descriptions of his in-service injury and resulting symptoms throughout the record increases the credibility of the Veteran's reported history.  The Veteran also submitted statements from two buddies who served with him aboard the USS Canopus in 1978 that confirmed he sustained an injury on the ship.  In light of these buddy statements, the Veteran's consistent statements, and the lack of STRs from the relevant period of active service, the Board accepts the Veteran's descriptions of a low back injury in 1978 as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

In addition, as the doctor previously submitted the request for the August 2014 lumbar spine x-ray that showed degenerative disc disease, and he continued to be involved in the Veteran's primary care through November 2014, the Board finds that the doctor was aware of the x-ray findings.  Thus, the Board also concludes that the doctor's discussion of the Veteran's chronic back pain encompassed his diagnosed degenerative disc disease of the lumbar spine.  Consequently, there is sufficient evidence to establish a nexus between the Veteran's current degenerative disc disease of the lumbar spine and active service.  Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is therefore granted.  38 C.F.R. §§ 3.102, 3.303.

Although the Veteran has received diagnoses for different lumbar spine disorders during the appeal period, the evidence does not differentiate symptoms attributable to degenerative disc disease versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested lumbar spine symptoms as being due to his degenerative disc disease. 
ORDER

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is granted.


REMAND

The Board notes that the Veteran has not yet been afforded a VA examination related to his service connection claim for a psychiatric disorder.  The record shows that the Veteran has received current diagnoses for different psychiatric disorders, including depression not otherwise specified (NOS), anxiety NOS, and dysthymia.  The Veteran contends that these disorders are secondary to his lumbar spine complaints, and the Veteran is now service-connected for a lumbar spine disability.  A March 2013 VA treatment record also stated that the Veteran had stressors associated with chronic pain.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-22 (2006).

The Board also finds the additional development is needed concerning the Veteran's claimed stressor for PTSD.  The Veteran reported in a March 2012 statement that sailors were killed on the ship he first served on when a strip that held all the nets let go and cargo fell on them.  See also May 2012 VA treatment record.  He indicated that the event occurred in May 1978 aboard the USS Canopus.  See Statement in Support of Claim for Service Connection for PTSD received in May 2011.

In order to obtain information to verify the stressor, the RO sent the details of the event to the Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System (DPRIS) in May 2012.  Later in May 2012, the JSRRC responded that the incident reported by the Veteran was not recorded in the command history submitted by the USS Canopus (AS-34).  However, the JRRC also stated that the ship's deck logs were unavailable for its review as they were located at the National Archives and Records Administration (NARA).  After the RO requested these deck logs from NARA, they responded in a May 2012 letter that the deck logs for the time period from April 1978 through May 1978 contained national security information or otherwise restricted information that needed to be reviewed, declassified, or otherwise released before they could provide the RO with copies.  They noted that this process could be completed in a few weeks or several months.  NARA forwarded the RO's request to the National Declassification Center for processing.  In a subsequent December 2012 Report of General Information, the RO noted that it had followed up on this request when no further correspondence was received after May 2012.  An employee at NARA noted that she would research the issue and contact the RO.  However, the record does not reflect that there was any additional contact with the NARA employee or attempts to follow up with NARA.  The March 2013 rating decision only noted that after the sending a request for restricted information on May 24, 2013, no response was received.  As the information in the requested deck logs is potentially significant to the Veteran's claim, the Board finds that the RO should follow up on the May 2012 request with NARA and conduct any development suggested by their response.

The Board also finds that the RO should attempt to verify the Veteran's dates of service in the Army National Guard.  Although the personnel records reflect that the date of enlistment was in October 1990, the exact date of discharge from the Army National Guard is unclear from the evidence of record.  It is also unclear whether the Veteran had periods of ACDUTRA or INACDUTRA during this service.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his psychiatric disorder that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Ralph H. Johnson VA Medical Center dated since May 2017.

2.  Undertake appropriate action to attempt to verify the Veteran's dates of service in the Army National Guard beginning in October 1990, to include all periods of active duty service, ACDUTRA, and INACDUTRA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist of that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

The AOJ must place a memorandum in the file delineating all of the Veteran's periods of duty, to include active duty, ACDUTRA, and INACDUTRA.

3.  Contact the National Archives and Records Administration (NARA) to follow up on the May 24, 2012 request for copies of the deck logs from the USS Canopus (AS-34) from April 1978 through May 1978.  Any additional development indicated by NARA's response, to include submitting new requests for access to the relevant deck logs, should be accomplished.  All efforts to obtain stressor verification must be documented in the claims file.

4.  After the preceding development in paragraphs 1 through 3 is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has depression NOS, anxiety NOS, and dysthymia.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

The examiner should then provide an opinion as to the following questions:

(a) For each diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise causally or etiologically related to a period of active duty service and/or ACDUTRA.

(b) For each diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to an injury during a period of INACDUTRA.

(c) For each diagnosis other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine.

(d)  With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

If there is a verified stressor or if the examiner determines that the Veteran has a stressor related to fear of hostile military or terrorist activity, the examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If not, the examiner should address why such a diagnosis is not warranted.

If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including fear of hostile military or terrorist activity, if found.
5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


